—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered November 12, 1997, convicting him of kidnapping in the first degree (three counts), burglary in the *706first degree, robbery in the first degree (two counts), and unlawful imprisonment in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversal is required by the trial court’s alleged denigration of defense counsel and demonstration of favoritism toward the prosecution is unpreserved for appellate review (see, CPL 470.05; People v Udzinski, 146 AD2d 245). In any event, the claim is without merit (see, People v Man Xing Guo, 271 AD2d 700 [decided herewith]).
There is no merit to the defendant’s contention that he was deprived of the effective assistance of trial counsel. The record fails to support that contention as it demonstrates that trial counsel rendered meaningful representation to the defendant at all stages of the proceedings (see, People v Ellis, 81 NY2d 854, 856; People v Baldi, 54 NY2d 137, 147; People v Boyd, 244 AD2d 497).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions contained in his supplemental pro se brief are either unpreserved for appellate review or without merit. Santucci, J. P., Joy, Sullivan and Altman, JJ., concur.